Exhibit 10.3 THE VALSPAR CORPORATION RESTRICTED STOCK UNIT AGREEMENT FOR GARY E. HENDRICKSON This RESTRICTED STOCK AGREEMENT (Agreement) is made to be effective as of the 1st day of June, 2011 (the Grant Date), between The Valspar Corporation, a Delaware corporation (the Company), and Gary E. Hendrickson , an employee of the Company or subsidiary thereof (Employee). The Company desires to provide the Employee with a long term incentive to continue the Employees services to the Company through his retirement or other separation from service after attaining the age 60, or earlier as specified herein, and through his proprietary interest, to increase his participation in the success of the Company and its subsidiaries. This Agreement is granted under the terms of the Companys 2009 Omnibus Equity Plan (the Plan). THEREFORE, IT IS, AGREED: 1. Issuance of Restricted Stock Units . Subject to the terms and conditions set forth below in this Agreement, the Company grants to the Employee, as additional compensation for services, and the Employee accepts from the Company, a grant of Restricted Stock Units (RSUs) representing the equivalent number (rounded to the nearest whole share) of shares of the Companys Common Stock, $.50 par value per share equal to Four Million Dollars ($4,000,000.00) divided by the average closing price of the Companys Common Stock on the New York Stock Exchange for the ten trading sessions immediately prior to the Grant Date. The Company shall notify the Employee of the number of Restricted Stock Units granted immediately after the Grant Date. The number of RSUs shall increase as provided in Section 5, shall vest as enumerated in Section 2, and shall be paid as provided in Section 6. 2. Vesting . Except as otherwise provided in this Section, the Employees rights in and to the RSUs shall become 100% vested upon the earliest of the following dates or events to occur: a. On September 13, 2016, if the Employee is employed by the Company on that date; b. On the date of the Employees death while employed with the Company with Vanessa Hendrickson (the Spouse) surviving; c. On the date the Employee is determined to be disabled under the Companys long term disability plan for entitlement to benefits thereunder; d. On the date of a Change in Control of the Company (as defined in Section 3 below), if the Employee is employed by the Company on that date; or e. In the event of involuntary Separation from Service (as defined in Section 7 below) other than for cause as that term in defined below. If the employment of the Employee shall terminate for any reason prior to the earliest date or event provided in subsection a. through e. above, all RSUs shall be forfeited to the Company, without payment to the Employee therefor. In the event of the Employees death without his Spouse surviving, no payment shall be due or owing under this Agreement. Notwithstanding any earlier vesting as provided above, the Employee shall have no rights in or to the RSUs or a payment under this Agreement if the Employee is terminated for Cause (as defined in Section 4 below), which for purposes of this Agreement means the Employees involuntary Separation from Service from the Company or a Subsidiary as a result of an illegal act, gross insubordination or willful violation of a policy of the Company or a Subsidiary. 3. Change in Control. Change in Control means any of the following: a. any individual, entity, or group becomes a Beneficial Owner (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of at least twenty percent (20%) but less than fifty percent (50%) of the voting stock of the Company in a transaction that is not previously approved by the Board of Directors of the Company; b. any individual, entity, or group becomes a Beneficial Owner, directly or indirectly, of at least fifty percent (50%) of the voting stock of the Company; c. the persons who were directors of the Company immediately prior to any contested election or series of contested elections, tender offer, exchange offer, merger, consolidation, other business combination, or any combination of the foregoing cease to constitute a majority of the members of the Board of Directors of the Company immediately following such occurrence; d. any merger, consolidation, reorganization or other business combination where the individuals or entities who constituted the Company's shareholders immediately prior to the combination will not immediately after the combination own at least fifty percent (50%) of the voting securities of the business resulting from the combination; e. the sale, lease, exchange, or other transfer of all or substantially all the assets of the Company to any individual, entity, or group not affiliated with the Company; f. the liquidation or dissolution of the Company; or g. the occurrence of any other event by which the Company no longer operates as an independent public company. 4. Cause . Cause means: a. the willful and continued failure of the Employee to perform substantially the Employees duties as established from time to time by the Board of Directors of the Company (the Board) (other than any such failure resulting from a disability), after a written demand for substantial performance is delivered to the Employee by the Board of Directors of the Company that specifically identifies the manner in which the Board believes that the Employee has not substantially performed the Employees duties, or b. the willful engaging by the Employee in illegal conduct or gross misconduct that is materially and demonstrably injurious to the Company. For purposes of this definition, no act, or failure to act, on the part of the Employee shall be considered willful unless it is done, or omitted to be done, by the Employee in bad faith or without reasonable belief that the Employees action or omission was in the best interests of the Company. Any act, or failure to act, based upon (i) authority given pursuant to a resolution duly adopted by the Board, or (ii) the advice of counsel for the Company shall be conclusively presumed to be done, or omitted to be done, by the Employee in good faith and in the best interests of the Company. 5. Dividend Equivalents on RSUs . During the period prior to the earlier of the Employees Separation from Service or death, the number of RSUs credited under this Agreement shall increase equal to the per share dividends or other cash distributions paid to the holders of the Common Stock of the Company multiplied by the number of RSUs credited under this Agreement as of the record date for payment of such dividend or other cash distribution (the Dividend Equivalents). The increase in the number of RSUs shall be determined by dividing the amount of each such Dividend Equivalent by the closing price of a share of Common Stock of the Company on the New York Stock Exchange on such record date, and such additional RSUs (rounded to the nearest whole share) shall be credited as of such date. Any RSUs credited as a Dividend Equivalent shall thereafter be subject to the terms of this Agreement to the same extent as the RSUs giving rise to the Dividend Equivalents. 6. Payment of RSUs . Except as provided in the next sentence, the Company shall pay to the Employee (or in the event of death, to his Spouse) the value as determined in this Section 6 of the RSUs credited to the Employee under this Agreement on the first business day following sixty calendar days after the Employees Separation from Service as defined in Section 7 or death. If the Employee is a specified employee as determined by the Company in accordance with Treas. Reg. §1.409A-1(i) on the date of the Employees Separation from Service, payment shall be made on the first business day following the date that is six months after the Employees Separation from Service, or the date of death, if earlier. The amount to be paid shall be the number of whole RSUs credited to the Employee under this Agreement multiplied by the average of the high and low price for a share of Common Stock on the New York Stock Exchange on the date of the Employees Separation from Service as defined in Section 7 or death, together with interest from that date to the date of payment based on the average of the published rate on ten-year Treasury notes sold during the ten business days ending immediately prior to such Separation from Service or death, as applicable. The amount so determined and interest shall be paid in cash, and the Employee shall not be entitled to a distribution of shares of Common Stock in the Company in settlement of the Companys obligations under this Agreement. In the event of the Employees death with his Spouse surviving, the payment shall be made to the Spouse. Neither the Company nor the Employee or Spouse shall accelerate or defer the time or schedule of the payment of the RSUs, or the amount scheduled to be paid, except as permitted under Internal Revenue Code §409A and regulations and guidance promulgated thereunder (Code §409A), other than in connection with a domestic relations order. 7. Separation from Service . Separation from Service means the Employees termination of employment with the Company as defined in this Section 7, other than as a result of death. The Employee incurs a termination of employment that constitutes a Separation from Service if the Board of Directors of the Company (the Board) reasonably anticipate either that the Employee will not perform any additional services after a certain date for the Company and any other entity with which the Company is considered a single employee under Code §414(b) or (c) (the Company Group), or that the Employees level of bona fide services for the Company Group as an employee or independent service provider will permanently decrease to no more than 20% of the average level of bona fide services performed over the immediately preceding 36-month period (average prior service). The services of the Employee solely as a non-employee director of the Board or the board of any member of the Company Group will not be considered in determining whether the Employee has incurred a Separation from Service of the Company Group. The Board will determine whether the Employee has incurred a Separation from Service based on the facts and circumstances and in accordance with Treas. Reg. §1.409A-1(h)(1)(ii). 8. Changes in Capital Structure of the Company. The number of RSUs held by the Employee for which payment pursuant to Section 6 has not been made shall be adjusted equitably by the Company in the event of (i) a subdivision or combination of the shares of capital stock of the Company, (ii) a dividend payable in shares of capital stock of the Company, (iii) a reclassification of any shares of capital stock of the Company, or (iv) any other change in the capital structure of the Company. Such adjustment shall be made as if each RSU represented an issued and outstanding share of Common Stock of the Company as of the date of such adjustment. Any additional RSUs credited to the Employee as a result of any of the foregoing events shall continue to be subject to the terms of this Agreement to the same extent as the RSUs giving rise to the right to receive such additional RSUs. 9. Withholding.
